DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 22, 28, and 32 have been cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Status of Claims
3.    This Office Action is in response to the application filed on 05/16/2022. Claims 1-10, 12-21, 23-27, and 29-31 are presently pending and are presented for examination.

Examiner’s note
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-21, 23-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The at least omitted steps are:  
It is not clear when the peer-to-peer connection between the first device and second device is established (missing steps). Note the limitation “wherein the first IP address of the first device is used by the second device to establish a first peer-to-peer connection between the first device and the second device” does not establish peer-to-peer connection, the IP address is used to establish peer-to-peer connection, the connection it is not necessarily established. It is not clear when and which entity disconnect the first connection and second connection (missing steps).
The establishing first peer-to-peer connection step before the disconnecting step is missing.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons mentioned for the claim 1.

Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 12.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because the step of establishing positively the peer-to-peer connection between the end device and the other device.

Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 23.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same of the reasons of claim 23. 
Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 28.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-21, 23-25, 28-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Erringer (US 2012/0259988 A1) in view of Issa (US 2007/0073878 A1) further in view of Pantalone et al. (US 2008/0002698 A1) .

For claims 1 and 12 Erringer teaches a method of facilitating, by a server, establishment of a peer-to-peer connection between a first device and a second device, said method comprising: 
establishing a first connection between the server and the first device (see paragraph 5 “first communication connection and second communication connection wherein the first communication device is communication with second communication device using the first communication connection” and paragraph 23 “the initial communication is established over relay-mediated connection” and Fig. 2A “Relay Connection between administrative machine and communication server 101”); 
establishing a second connection between the server and the second device (see paragraph 5 “first communication connection and second communication connection wherein the first communication device is communication with second communication device using the first communication connection” and paragraph 23 the initial communication is established over relay-mediated connection” and Fig. 2A “Relay Connection between agent machine and communication server 101”); 
sending a first IP address of the first device to the second device via the second connection (see paragraph 5 “peer-to-peer communication over the initial relay(server)-mediated connection and exchanging local IP addresses of all network interfaces (NICs) on the server”); 
wherein the first IP address of the first device is used by the second device to establish a first peer-to-peer connection between the first device and the second device (see paragraph 5 “peer-to-peer communication over the initial relay (server)-mediated connection and exchanging local IP addresses of all network interfaces (NICs) on the server”); and 
disconnecting both the first connection and the second connection after the first peer-to-peer connection is established (see Fig. 2B “disconnections from server 101”); 
wherein the sending of the first IP address to the second device via the second connection comprises sending the first IP address of the first device to the second device in response to a request from the second device (see paragraphs 21-23).
receiving from the first device an approval of the request of the second device (see paragraph 34 “request for connection and receiving acknowledgement (approval ) response”);
Erringer does not explicitly teach receiving a first IP address.
However, Issa teaches a peer node 12A sends it IP address to the proxy server 14 via the socket connection and the proxy server 14 stores the IP address of the peer node 12A in the IP address table 40. Since the IP address of the peer node 12A may dynamically change, the peer node 12A preferably sends the IP address of the peer node 12A to the proxy server 14 periodically along with a keep-alive ping request (see Issa: paragraph 31-32). In addition, Issa teaches requesting indirectly a peer node IP address via HTTP request (see paragraph 35, Fig. 4 “300,  324, 328, and 322” and Fig. 5 “404”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Issa in the peer-to-peer communication system of Erringer in order to for server receives dynamic IP address of peer nodes (see Issa: paragraph 31).
Although both  Erringer and Issa teach indirectly “IP address request and IP response” indirectly as mentioned above, they don’t explicitly teach.
receiving, by the server, a request from the second device for a first IP address of the first device; 
However, Pantalone teaches request for sending (forwarding) and receiving IP address via MMS (a server) for setting up the peer-to-peer IP connection between the first device and second device (see Pantalone: paragraph 5).
Although both  Erringer and Issa teach indirectly “IP address request and IP response” indirectly as mentioned above, they don’t explicitly teach.
forwarding the request from the second device to the first device; 
However, Pantalone teaches request for sending (forwarding) and receiving IP address via MMS (a server) for setting up the peer-to-peer IP connection between the first device and second device (see Pantalone: paragraph 5).
In addition, Pantalone teaches in today’s solutions, a server is required to set up a peer-to-peer IP connection, which is time consuming and cumbersome (see Pantalone: paragraph 3). In addition, Pantalone teaches a second message may further include an identification and a request for peer-to-peer IP connection between the first device 100 and second device 110 (see Pantalone: paragraph 28 and at least claim 13). In addition, Pantalone teaches the setting up is initiated by any one of the parties of the first device and second device, having obtained the IP address of the other party, by connecting to the other party by means of the IP address of the other party (see Pantalone: paragraph 7).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Pantalone in the combined peer-to-peer communication system of Issa and Erringer in order to establish a peer-to-peer connection between a first device and second device for the first access the server in the second device (see Pantalone: claim 13). 

For claims 23 and 28 Erringer in view of Issa further in view of Pantalone teaches an end device configured to establishing a peer-to-peer connection with another device (as discussed in claim 1), the end device comprises: 
one or more processors (see Erringer: Fig. 2A “each of the 102, 101, and 103 have at least one processor and one network interface card” and as discussed in claim 1); and 
a network communication card for transmitting and receiving data over an IP network (see Erringer: Fig. 2A “each of the 102, 101, and 103 have at least one processor and one network interface card” and as discussed in claim 1); 
wherein the one or more processors (as discussed in claim 1) are configured to: 
establish a connection with a server (as discussed in claim 1); 
send a first IP address of the device to the server (as discussed in claim 1); 
request a second IP address of the other device from the server (as discussed in claim 1);
receive a second IP address of the other device from the server (as discussed in claim 1); 
send a connection request to the other device using the received second IP address to establish a peer-to-peer connection (as discussed in claim 1) ; 
send a disconnect request to the server to disconnect the connection between the end device and the server (see Issa: paragraph 39 “ connected and disconnected from the network” and as discussed in claim 1); and 
exchange keep-alive ping messages on the peer-to-peer connection with the second device to monitor a status of the peer-to-peer connection (see Issa: paragraphs 31, 39, 50, “keep-alive ping wherein ping is to monitor connection status”).

For claims 2 and 13  Erringer in view of Issa further in view of Pantalone teaches the method, wherein the first IP address of the first device comprises a dynamic IP address of the first device and a port number of the dynamic IP address (see Issa: paragraph 31 “server stores peer node dynamic IP addresses-well know that dynamic port is also stored”).

          For claims 3 and 14 Erringer teaches the method, wherein the first connection is a TCP connection (see paragraph 24 “TCP connection”).

          For claims 4 and 15 Erringer teaches the method, further comprising establishing a UDP connection between the first device and the server in addition to the TCP connection (see paragraph 38 “UDP connection and/or one or more TCP connections”).

          For claims 5 and 16 Erringer teaches the method, wherein the first connection is a UDP connection (see paragraph 38 “UDP connection and/or one or more TCP connections”).

          For claims 6 and 17 Erringer in view of Issa further in view of Pantalone teaches the method, wherein the request from the second device comprises a request from the second device making a peer-to-peer connection with the first device  or a request from the second device for the first IP address of the first device (see Erringer: paragraph 33 “TCP multiplexer provides multiple independent clients requesting to establish TCP connection” and as discussed in claim 1).

          For claims 7 and 18 Erringer in view of Issa further in view of Pantalone teaches the method, further comprising: receiving a second IP address of the second device via the second connection; sending the second IP address to the first device via the first connection (as discussed in claim 1).

          For claims 8, 19, 24, and 29 Erringer in view of Issa further in view of Pantalone teaches the method, further comprising: establishing a third connection between the server and a third device; and receiving a third IP address of the third device via the third connection (see Erringer: paragraph 33 “TCP multiplexer provides multiple independent clients (third devices requesting for the third connection) requesting to establish TCP connection” and as discussed in claim 1).

          For claims 9 and 20 Erringer in view of Issa further in view of Pantalone teaches the method, wherein the first, second, and third IP addresses are sent, by the server, to each of the first, second, and third devices to allow each of the devices to establish a peer-to-peer connection with another device (see Erringer: paragraph 33 “TCP multiplexer provides multiple independent clients (third devices requesting for the third connection) requesting to establish TCP connection” and as discussed in claim 1).

          For claims 10 and 21 Erringer in view of Issa further in view of Pantalone teaches the method, further comprising: receiving an indication of the peer-to-peer connection between the first device and the second device; and sending the peer-to-peer connection to other devices to allow the other devices to join (see Erringer: paragraph 33 “TCP multiplexer provides multiple independent clients (third devices requesting for the third connection) requesting to establish TCP connection” and as discussed in claim 1).

          For claims 25 and 30 Erringer in view of Issa further in view of Pantalone teaches the end device, wherein the one or more processors are further configured to send an indication of the established peer-to-peer connection to other devices (see Erringer: paragraph 39 “indication to perform peer-to-peer connection”).

8.	Claims 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Erringer in view of Issa further in view of Pantalone and further in view Jeremias (US 2015/0319203 A1).
          
For claims 26 and 31 Erringer in view of Issa teaches the end device, wherein the one or more processors are further configured to: 
receive an indication of a peer-to-peer connection between two other devices (see Erringer: paragraph 39 “indication to perform peer-to-peer connection”); and 
Erringer in view of Issa does not explicitly teach send a connection request to one of the two other devices to form a group chat session.
However, Jeremias teaches receiving a friend request, the user receiving an invitation to chat (see Jeremias: paragraph 217).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Jeremias in the combined peer-to-peer communication system of Pantalone, Issa and  Erringer in order to receive request and invitation and from a friend to chat (see Jeremias: paragraph 217).

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Thibeault: (US 2007/0049258 A1) (see paragraph 84 “request for an IP address of a PC authentication” and Fig. 8)

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415